DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 14 March 2022 is acknowledged. Claims 26-45 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29, 30, 34-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,921,913 (“Pettit”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
	The second reference is used to show the inherency of a recited feature. See MPEP 2131.01.
	As to claims 26, 34, and 35, Pettit teaches a powder coating (abstract, 11:5-25) formed from an epoxy functional polymer (11:5-25, teaching novolac premixtures of epoxy resins), a carboxylated terminal polyester, thus a polycarboxylic acid functional polymer (11:5-25), and carboxylic acid group containing acrylic polymer (11:5-25), thus polycarboxylic acid functional (meth)acrylate polymer. Example 4 contains no colorant, which meets the requirement of claim 1 of no colorant or less than 35 weight percent colorant, and the requirement of claim 8 of substantially no colorant. 
	While Pettit does not explicitly state the acid value of the polyester polymer, Pettit teaches the use of Arakote 3001, which as evidenced by Spectrabase, has an acid value of approximately 80-90. Pettit teaches the acid functional acrylic is coreactive with the epoxy resin, and is thus reactive with epoxy functional polymer (abstract). Further, since the acid functionality on the polyester is identical to that recited, it is presumed to be reactive with the epoxy functional polymer.
Pettit does not explicitly teach the dielectric strength when coated as required by claims 26, 34, and 35. However, since Pettit teaches the same composition as recited, it is presumed to have the same properties, and to therefore inherently have the recited dielectric strength of claims 10 and 11.
	As to claim 29, Pettit teaches the example includes polyglycidyl ether of bisphenol A (11:5-25). Since bisphenol is a bifunctional alcohol, the polyglycidyl ether of bisphenol A would be expected to be bifunctional, thus diglycidyl ether of bisphenol A.
	As to claim 30, Pettit teaches 5.3 parts of epoxy resins in a total of 15.4 parts of the composition in Example 4, or approximately 34 wt % of epoxy polymer.
	As to claim 36, Pettit teaches coating a metal substrate (12:12-18). 
	As to claim 39, Pettit teaches a powder coating (abstract, 11:5-25) formed from an epoxy functional polymer (11:5-25, teaching novolac premixtures of epoxy resins), a carboxylated terminal polyester, thus a polycarboxylic acid functional polymer (11:5-25), and carboxylic acid group containing acrylic polymer (11:5-25), thus polycarboxylic acid functional (meth)acrylate polymer. Example 4 contains no colorant, which meets the requirement of claim 1 of no colorant or less than 35 weight percent colorant, and the requirement of claim 23 of substantially no colorant. 
	While Pettit does not explicitly state the acid value of the polyester polymer, Pettit teaches the use of Arakote 3001, which as evidenced by Spectrabase, has an acid value of approximately 80-90. Pettit teaches the acid functional acrylic is coreactive with the epoxy resin, and is thus reactive with epoxy functional polymer (abstract). Further, since the acid functionality on the polyester is identical to that recited, it is presumed to be reactive with the epoxy functional polymer.
Pettit teaches applying the coating to a metal substrate (12:12-18) and baking, thus curing. Pettit further teaches coating thickness of 2.5 mils, which is within the recited range. Pettit does not explicitly teach the dielectric strength required by claim 39. However, since Pettit teaches the same composition as recited, it is presumed to have the same properties, and to therefore inherently have the recited dielectric strength of claim 39.

Claim(s) 26, 31, 34-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,499,239 (“Murakami”).
	As to claims 26, 34, and 35, Murakami teaches a powder coating composition comprising a glycidyl containing polymer (abstract) and a polyester resin having an acid value of 15 to 200 mg KOH, the polyester resin formed from carboxylic acids and alcohols (1:43-65), thus a carboxylic functional polyester. Murakami exemplifies a polyester resin A-1 (4:65-5:5:10) formed from carboxylic esters and anhydrides, and thus a carboxylic functional polyester having acid value of 35, which is within the recited range. Murakami teaches a composition of A-1 in combination with polymer B-1 and polymer E-1 (10:30-40), where polymer B-1 is a glycidyl functional, thus epoxy functional polymer (5:45-55), and E-1 is a carboxyl containing vinyl polymer formed from methacrylic acid (6:56-68), thus polycarboxylic acid functional (meth)acrylate polymer. Example 12 of Murakami teaches 50 parts of titanium dioxide in a total of 161 parts of the composition, which is calculated as a colorant content of 31 percent, which is within the recited range. 
	Murakami does not state whether the composition is for a dielectric coating. However, given that the coating composition is the same as claimed, it is presumed to be suitable for this intended use. Murakami does not recite a dielectric strength under the recited conditions of claims 26, 34, and 35. However, given that Murakami teaches the same composition as claimed, it is reasonable to presume that such a composition would have the same characteristics.
	As to claim 31, Example 12 of Murakami teaches 78 parts of the carboxyl functional polyester, and 10 parts of the carboxyl functional (meth)acrylate polymer B-1, such that the ratio of polyester: acrylic is 7.8:1, which is within the recited range.
	As to claim 36, Murakami teaches coating steel substrate (7:22-27).
	As to claim 39, Murakami teaches forming a coating (7:22-27). Murakami teaches a powder coating composition comprising a glycidyl containing polymer (abstract) and a polyester resin having an acid value of 15 to 200 mg KOH, the polyester resin formed from carboxylic acids and alcohols (1:43-65), thus a carboxylic functional polyester. Murakami exemplifies a polyester resin A-1 (4:65-5:5:10) formed from carboxylic esters and anhydrides, and thus a carboxylic functional polyester having acid value of 35, which is within the recited range. Murakami teaches a composition of A-1 in combination with polymer B-1 and polymer E-1 (10:30-40), where polymer B-1 is a glycidyl functional, thus epoxy functional polymer (5:45-55), and E-1 is a carboxyl containing vinyl polymer formed from methacrylic acid (6:56-68), thus polycarboxylic acid functional (meth)acrylate polymer. Example 12 of Murakami teaches 50 parts of titanium dioxide in a total of 161 parts of the composition, which is calculated as a colorant content of 31 percent, which is within the recited range. 
	Murakami does not state whether the composition is for a dielectric coating. However, given that the coating composition is the same as claimed, it is presumed to be suitable for this intended use. Murakami does not recite a dielectric strength under the recited conditions. However, given that Murakami teaches the same composition as claimed, it is reasonable to presume that such a composition would have the same characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) in view of EP 2248864 A1 (“Cinoman”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
As to claims 26-28, Pettit teaches a powder coating (abstract, 11:5-25) formed from an epoxy functional polymer (11:5-25, teaching novolac premixtures of epoxy resins), a carboxylated terminal polyester, thus a polycarboxylic acid functional polymer (11:5-25), and carboxylic acid group containing acrylic polymer (11:5-25), thus polycarboxylic acid functional (meth)acrylate polymer. Example 4 contains no colorant, which meets the requirement of claim 1 of no colorant or less than 35 weight percent colorant, and the requirement of claim 8 of substantially no colorant. 
	While Pettit does not explicitly state the acid value of the polyester polymer, Pettit teaches the use of Arakote 3001, which as evidenced by Spectrabase, has an acid value of approximately 80-90. Pettit teaches the acid functional acrylic is coreactive with the epoxy resin, and is thus reactive with epoxy functional polymer (abstract). Further, since the acid functionality on the polyester is identical to that recited, it is presumed to be reactive with the epoxy functional polymer.
Pettit does not teach the isocyanate functional crosslinkers recited in claims 26-28. However, Cinoman teaches thermosetting powder coatings, formed from carboxyl functional polyesters and epoxy resins (abstract), and teaches the use of adjunct curing agents to improve impact strength (abstract), including polyisocyanates as required by claims 26-28, blocked isocyanates as required by claim 28, or isocyanate dimers such as uretdiones, thus uretdione isocyanates as required by claim 28 (paras. 0048-0049). While Cinoman does not state that the isocyanate compounds with hydroxyl functional reaction product from the other components, given that Cinoman teaches the same compounds, they are presumed to perform the same function. Given that Cinoman teaches the utility of these curing agents for improving impact strength in powder coatings, it would be obvious to a person of ordinary skill in the art to include these in the carboxyl polyester/epoxy powder coating of Pettit.
	As to claim 29, Pettit teaches the example includes polyglycidyl ether of bisphenol A (11:5-25). Since bisphenol is a bifunctional alcohol, the polyglycidyl ether of bisphenol A would be expected to be bifunctional, thus diglycidyl ether of bisphenol A.
	As to claim 30, Pettit teaches 5.3 parts of epoxy resins in a total of 15.4 parts of the composition in Example 4, or approximately 34 wt % of epoxy polymer.
	As to claim 36, Pettit teaches coating a metal substrate (12:12-18). 

Claims, 32, 33, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
As to claim 32, the discussion of Pettit with respect to claim 26 is incorporated by reference. Pettit teaches 5.3 parts of epoxy resins in a total of 15.4 parts of the composition in Example 4, or approximately 34 wt % of epoxy polymer.
Pettit does not exemplify an amount of carboxyl acid functional polyester in the resin; however, Pettit teaches the amount of polyester ranges up to 30 weight percent of the coating composition (4:5-10), which includes values in the recited range, and as such, values in the range are an obvious modification suggested by Pettit.
As to claim 33, the discussion of Pettit with respect to claim 26 is incorporated by reference. Pettit does not state the recited acid value; however, Pettit teaches the use of Arakote 3001, which as evidenced by Spectrabase, as an acid value in the range of 80-90, where the units of acid value of mg KOH/g. As such, it can be concluded that polyesters having acid value of, for example 80, in the range of 60- 80, are suitable for the polyester powder coating, as Pettit teaches the use of polyesters having acid value overlapping the recited range.
As to claims 41 and 43, the discussion of Pettit with respect to claim 39 is incorporated by reference. While not exemplified, Pettit teaches applying the powder coating in multiple passes (6:29-34), prior to curing (6:38-41), and thus suggests applying a first powder coating to the substrate, a second powder coating to the first coating, then curing as required by claims 43 and 43. As such, the recited methods of claims 41 and 43 are obvious given the suggestion of Pettit.

Claims 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) in view of US 2013/0059942 (“Ono”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
As to claim 37, the discussion of Pettit with respect to claim 26 is incorporated by reference. Pettit does not teach coating a battery or battery component. However, Ono teaches epoxy or epoxy/polyester powder coatings (abstract), and teaches the use of powder coatings for coating batteries (para. 0126). As such, given that batteries are a substrate for epoxy polyester powder coatings, it would be an obvious application for the powder coating of Pettit.
As to claim 44, the discussion of Pettit with respect to claim 39 is incorporated by reference. Pettit does not teach coating a battery or battery component. However, Ono teaches epoxy or epoxy/polyester powder coatings (abstract), and teaches the use of powder coatings for coating batteries (para. 0126). As such, given that batteries are a substrate for epoxy polyester powder coatings, it would be an obvious application for the powder coating of Pettit.

Claims 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) in view of US 4,568,606 (“Hart”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
As to claim 38, the discussion of Pettit with respect to claim 26 is incorporated by reference. 
Pettit does not teach a metal wire coated with the powder coating composition. However, Hart teaches powder coating compositions of epoxy resin and carboxyl group containing polyester (abstract), and teaches that such resins are useful for coating magnet wire, a metal wire (3:65-4:11). Given that Hart teaches the utility of similar powder coatings for metal wires, the use of the Pettit composition would be an obvious application.
As to claim 45, the discussion of Pettit with respect to claim 39 is incorporated by reference. 
Pettit does not teach a metal wire coated with the powder coating composition. However, Hart teaches powder coating compositions of epoxy resin and carboxyl group containing polyester (abstract), and teaches that such resins are useful for coating magnet wire, a metal wire (3:65-4:11). Given that Hart teaches the utility of similar powder coatings for metal wires, the use of the Pettit composition would be an obvious application.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) in view of US 6,531,189 (“Blatter”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”).
The discussion of Pettit with respect to claim 39 is incorporated by reference. 
Pettit does not teach the use of infrared radiation for curing. However, Blatter teaches powder coatings containing epoxy compounds and hardeners (3:65-4:11), and teaches the utility of using infrared radiation for coating temperature sensitive substrates, large substrates, and high speed substrates (4:36-46). As such, the use of infrared radiation for the curing of epoxy based powder coatings is an obvious modification with numerous advantages as taught by Blatter.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,921,913 (“Pettit”) as evidenced by Wiley SpectraBase; available at http://spectrabase.com/spectrum/5f2ZMCMV9LC (accessed Nov 07, 2020) (“Spectrabase”) as applied to claim 41, further in view of US 2018/0361429 (“Comley”).
As to claim 42, Pettit does not teach the steps of applying a first coat, curing, applying the second coating composition, then curing. However, it is known from Comley, paras. 0002-0006, that a typical application of multilayer powder coating is to apply first layer, cure, apply second layer, then cure. Given that the recited method of forming a multilayer is a typical powder coating application method, it would be obvious to apply such application method to the method of Pettit.

Claims 26-29, 31, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of EP 2248864 A1 (“Cinoman”).
	As to claims 26-28, Murakami teaches a powder coating composition comprising a glycidyl containing polymer (abstract) and a polyester resin having an acid value of 15 to 200 mg KOH, the polyester resin formed from carboxylic acids and alcohols (1:43-65), thus a carboxylic functional polyester. Murakami exemplifies a polyester resin A-1 (4:65-5:5:10) formed from carboxylic esters and anhydrides, and thus a carboxylic functional polyester having acid value of 35, which is within the recited range. Murakami teaches a composition of A-1 in combination with polymer B-1 and polymer E-1 (10:30-40), where polymer B-1 is a glycidyl functional, thus epoxy functional polymer (5:45-55), and E-1 is a carboxyl containing vinyl polymer formed from methacrylic acid (6:56-68), thus polycarboxylic acid functional (meth)acrylate polymer. Example 12 of Murakami teaches 50 parts of titanium dioxide in a total of 161 parts of the composition, which is calculated as a colorant content of 31 percent, which is within the recited range. 
	Murakami does not state whether the composition is for a dielectric coating. However, given that the coating composition is the same as claimed, it is presumed to be suitable for this intended use. 
Murakami does not teach the isocyanate functional crosslinkers recited in claims 26-28. However, Cinoman teaches thermosetting powder coatings, formed from carboxyl functional polyesters and epoxy resins (abstract), and teaches the use of adjunct curing agents to improve impact strength (abstract), including polyisocyanates as required by claims 2-4, blocked isocyanates as required by claim 3, or isocyanate dimers such as uretdiones, thus uretdione isocyanates as required by claim 4 (paras. 0048-0049). While Cinoman does not state that the isocyanate compounds with hydroxyl functional reaction product from the other components, given that Cinoman teaches the same compounds, they are presumed to perform the same function. Given that Cinoman teaches the utility of these curing agents for improving impact strength in powder coatings, it would be obvious to a person of ordinary skill in the art to include these in the carboxyl polyester/epoxy powder coating of Murakami.
As to claim 29, Murakami does not exemplify diglycidyl ether of bisphenol A. However, Murakami teaches that the composition may further include auxiliary components including polyepoxy compound, such as a diglycidyl ether of bisphenol A. As such, the inclusion of bisphenol A diglycidyl ether is an obvious modification as suggested by Murakami.
As to claim 31, Example 12 of Murakami teaches 78 parts of the carboxyl functional polyester, and 10 parts of the carboxyl functional (meth)acrylate polymer B-1, such that the ratio of polyester: acrylic is 7.8:1, which is within the recited range.
As to claim 33, Murakami does not exemplify the recited acid value of the polyester polymer. However, Murakami teaches polyester polymers in the range of 15 to 200 mg KOH/g, preferably 20 to 70 mg KOH/g (1:30-42), which encompasses the recited range. As such, Murakami teaches that polyester polymers, including within the recited range, are appropriate for powder coatings.
	As to claim 36, Murakami teaches coating steel substrate (7:22-27).

Claims 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of US 2013/0059942 (“Ono”).
As to claim 37, the discussion of Murakami with respect to claim 26 is incorporated by reference. Murakami does not teach coating a battery or battery component. However, Ono teaches epoxy or epoxy/polyester powder coatings (abstract), and teaches the use of powder coatings for coating batteries (para. 0126). As such, given that batteries are a substrate for epoxy polyester powder coatings, it would be an obvious application for the powder coating of Murakami.
As to claim 44, the discussion of Murakami with respect to claim 39 is incorporated by reference. Murakami does not teach coating a battery or battery component. However, Ono teaches epoxy or epoxy/polyester powder coatings (abstract), and teaches the use of powder coatings for coating batteries (para. 0126). As such, given that batteries are a substrate for epoxy polyester powder coatings, it would be an obvious application for the powder coating of Murakami.

Claims 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of US 4,568,606 (“Hart”).
As to claim 38, the discussion of Murakami with respect to claim 26 is incorporated by reference. 
Murakami does not teach a metal wire coated with the powder coating composition. However, Hart teaches powder coating compositions of epoxy resin and carboxyl group containing polyester (abstract), and teaches that such resins are useful for coating magnet wire, a metal wire (3:65-4:11). Given that Hart teaches the utility of similar powder coatings for metal wires, the use of the Pettit composition would be an obvious application.
As to claim 45, the discussion of Murakami with respect to claim 39 is incorporated by reference. 
Murakami does not teach a metal wire coated with the powder coating composition. However, Hart teaches powder coating compositions of epoxy resin and carboxyl group containing polyester (abstract), and teaches that such resins are useful for coating magnet wire, a metal wire (3:65-4:11). Given that Hart teaches the utility of similar powder coatings for metal wires, the use of the Murakami composition would be an obvious application.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of US 6,531,189 (“Blatter”).
The discussion of Murakami with respect to claim 39 is incorporated by reference. 
Murakami does not teach the use of infrared radiation for curing. However, Blatter teaches powder coatings containing epoxy compounds and hardeners (3:65-4:11), and teaches the utility of using infrared radiation for coating temperature sensitive substrates, large substrates, and high speed substrates (4:36-46). As such, the use of infrared radiation for the curing of epoxy based powder coatings is an obvious modification with numerous advantages as taught by Blatter.

Claims 41 and 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of US 2018/0361429 (“Comley”).
As to claims 41 and 42, the discussion of Murakami with respect to claim 39 is incorporated by reference. Murakami teaches application of the powder coating and baking by conventional methods (4:50-56), but does not teach the steps of applying a first coat, curing, applying the second coating composition, then curing. However, it is known from Comley, paras. 0002-0006, that a typical application of multilayer powder coating is to apply first layer, cure, apply second layer, then cure. Given that the recited method of forming a multilayer is a typical powder coating application method, it would be obvious to apply such application method to the method of Murakami.

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,499,239 (“Murakami”) in view of US 4,921,913 (“Pettit”).
As to claims 41 and 43, the discussion of Murakami with respect to claim 39 is incorporated by reference. Murakami teaches application of the powder coating and baking by conventional methods (4:50-56), but does not teach the steps of applying a first coat, applying a second coat, then curing.
Pettit teaches powder coating compositions of acrylic and polyester polymers. While not exemplified, Pettit teaches applying the powder coating in multiple passes (6:29-34), prior to curing (6:38-41), and thus suggests applying a first powder coating to the substrate, a second powder coating to the first coating, then curing as required by claims 41 and 43. As such, applying the coating in the recited manner of claims 41 and 43 is an obvious method of applying powder coatings as disclosed by Pettit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-18, and 23-25 of U.S. Patent No. 11,180,674. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a powder coating composition for preparing a dielectric coating, and which recites the epoxy functional polymer being diglycidyl ether of bisphenol A, acid functional polyester, acid functional (meth)acrylate polymer, colorant amount, isocyanate functional crosslinker and/or dielectric strength, amount of epoxy polymer, and weight ratio of polyester to (meth)acrylate polymers required by claims 26 and 29-31. Patented claims 2 and 3 recite the isocyanate functional crosslinkers required by claims 27 and 28. Patented claim 8 recites the polyester acid value required by claim 33. Patented claims 9 and 10 recite the dielectric strength required by claims 34 and 35. Patented claim 11 recites the metal substrate required by claim 36, patented claim 12 recites the battery of claim 37, and patented claim 13 recites the metal wire required by claim 38. 
Patented claim 14 recites the method of dielectric coating of applying a powder composition, and recites the epoxy functional polymer, acid functional polyester, acid functional (meth)acrylate polymer, colorant amount, curing, and dielectric strength required by claim 39. Patented claim 15 recites the infrared radiation required by claim 40. Patented claims 16-18 recite the first and second powder coating application as required by claims 41-43, respectively. Claim 23 recites the battery or battery component required by claim 44, and claim 24 recites the metal wire substrate required by claim 45. 
Patented claim 25 recites a powder coating composition for preparing a dielectric coating, and recites the epoxy functional polymer being diglycidyl ether of bisphenol A, acid functional polyester, acid functional (meth)acrylate polymer, colorant amount, isocyanate functional crosslinker and/or dielectric strength, and amounts of epoxy polymer and acid functional polyester polymer as required by claim 32.
As such, the powder coatings and methods of claims 26-45 are obvious over the patented claims, because the patented claims recite all elements over the pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764